



COURT OF APPEAL FOR ONTARIO

CITATION: Mikhail v. Downsview Chrysler Plymouth Limited
    (1964) Ltd., 2015 ONCA 798

DATE: 20151120

DOCKET: C60446

Cronk, Epstein and Huscroft JJ.A.

BETWEEN

Michael Mikhail, Mary Mikhail, Adly Mikhail

Appellants/Plaintiffs

and

Downsview Chrysler Plymouth Limited (1964)
    Ltd., Peter Kepic, Carlos

Baptista,
Oxford
    Dodge Chrysler Jeep (1992) Ltd., and James Bennett

Respondents/Defendants

Michael Mikhail and Mary Mikhail and Adly Mikhail,
    acting in person

Ali Chahbar, for the respondents

Heard and released orally:  November 13, 2015

On appeal from the judgment of Justice Elizabeth Stewart
    of the Superior of Court of Justice dated April 17, 2015.

ENDORSEMENT

[1]

The appellants appeal from the order of the motion judge granting
    summary judgment and dismissing their action against the respondents Oxford
    Dodge and James Bennett.

[2]

The appellants purchased a car from Downsview Chrysler in Toronto for
    $45,418.44. Downsview obtained the car from the respondent dealer Oxford Dodge
    in London, which is managed by the respondent James Bennett. The cars air
    conditioner malfunctioned and the appellants brought an action seeking over
    $400,000 in damages against the respondents and the Downsview defendants.

[3]

The claims were settled with all the defendants except Oxford Dodge and James
    Bennett. The appellants returned the vehicle and received a refund of the full
    purchase price, in addition to a payment of $7,500 and a parts and voucher
    credit of $1,000.

[4]

Oxford Dodge and Bennett brought a motion for summary judgment seeking
    to have the claims against them dismissed.

[5]

The motion judge found there was no factual foundation for a finding of
    liability against either Oxford Dodge or Bennett on any of the causes of action
    pleaded. Oxford Dodge had no contractual relationship with the appellants and the
    appellants led no evidence that would support a finding of negligence or bad
    faith against it.  As  to  Bennett,  the appellants  admitted  that they had
    never met or communicated with him prior to commencing their action and that he
    did not make any representations to them concerning their purchase of the car.
    Moreover, any damages the appellants may have sustained were amply compensated
    by settlements with the other defendants.

[6]

We agree with the motion judges conclusions and her reasoning. Nothing on
    this record gives rise to a genuine issue requiring trial as against these
    respondents, for the reasons explained by the motion judge.  Accordingly, there
    is no basis to interfere with the order of the motion judge granting summary
    judgment.

[7]

The appeal is dismissed. The appellants shall pay costs of the appeal in
    the total amount of $5,000, inclusive of disbursements and all applicable taxes
    to the respondents.

E.A. Cronk
    J.A.

Gloria
    Epstein J.A.

Grant
    Huscroft J.A. 


